         Case 3:21-cv-01189-YY        Document 9   Filed 08/16/21    Page 1 of 4




Mark J. Fucile, OSB No. 822625
mark@frllp.com
Daniel K. Reising, OSB No. 964104
dan@frllp.com
FUCILE & REISING LLP
2512 SE 25th Ave., Ste. 303
Portland OR 97202
Tel: 503.224.4894
Fax: 503.224.4332
Attorneys for Defendant
Navistar, Inc.

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                 PORTLAND DIVISION

 BONNIE MCGINNIS, as Personal              Civil No. 21-CV-01189 SB
 Representative for the Estate of
 MICHAEL D. MICGINNIS,

                         Plaintiff,        NAVISTAR, INC.’S CORPORATE
                                           DISCLOSURE STATEMENT
                   v.
 AKEBONO BRAKE CORPORATION,
 et al.,
                         Defendants.

       Pursuant to Fed. R. Civ. P. Rule 7.1, Defendant, Navistar, Inc. makes the
following disclosures:

      1. Navistar, Inc. is a non-governmental corporate party;
      2. Navistar, Inc.’s parent corporation is Navistar International Corporation, which
owns 100% of the stock of Navistar, Inc.
      3. TRATON SE is a publicly traded company that owns 10% or more of the stock
of Navistar International Corporation. TRATON SE is a subsidiary of VOLKSWAGEN
AG, a publicly traded company.




DEFENDANT NAVISTAR, INC.’S                  1                          fucile & reising LLP
CORPORATE DISCLOSURE STATEMENT                                      2512 se 25th ave., ste 303
                                                                        portland or 97202
                                                                 p 503.224.4894 f 503.224.4332
         Case 3:21-cv-01189-YY     Document 9     Filed 08/16/21      Page 2 of 4




      4. Pursuant to R. 7.1, a supplemental statement will be promptly filed upon any
change in the required information provided herein.
      Dated: August 16, 2021.


                                                                FUCILE & REISING LLP




                                                                      s/ Daniel K. Reising
                                                      Daniel K. Reising, OSB No. 964104
                                                                           dan@frllp.com
                                                             2512 SE 25th Ave., Ste. 303
                                                                 Portland, Oregon 97202
                                                                       Tel: 503.224.4894
                                                                      Fax: 503.224.4332
                                                                 Attorneys for Defendant
                                                                             Navistar, Inc.




DEFENDANT NAVISTAR, INC.’S                 2                            fucile & reising LLP
CORPORATE DISCLOSURE STATEMENT                                       2512 se 25th ave., ste 303
                                                                         portland or 97202
                                                                  p 503.224.4894 f 503.224.4332
                  Case 3:21-cv-01189-YY   Document 9     Filed 08/16/21    Page 3 of 4




   1                                    Certificate of Service
   2                        McGinnis v. Akebono Brake Company, et al.
   3            I hereby certify that I served the attached DEFENDANT NAVISTAR, INC.’S
   4   CORPORATE DISCLOSURE STATEMENT on the following person(s) on the date
   5   indicated below by the method indicated below:
   6   By Email:

   7       MAUNE RAICHLE HARTLEY                   FOLEY & MANSFIELD LLP
           Alice Emerson                           J. Scott Wood
   8       Kelly Battley                           James Hicks
           Daniel Casey Dineen                     851 SW Sixth Avenue, Suite 1375
   9       Sarah-Ray Rundle                        Portland, OR 97204
           80 SE Madison St., Ste 310              asbestos-sea@foleymansfield.com
  10       Portland OR 97214
           orteam@mrhfmlaw.com                     Atty for Tracy Industries, Inc.; Eaton
  11                                               Corporation
          Atty for Plaintiff
  12    SCHWABE WILLIAMSON & WYATT                 LEWIS BRISBOIS BISGAARD & SMITH
        Jennifer Campbell                          LLP
  13    1420 5th Ave., Ste. 3400                   George S. Pitcher
        Seattle WA 98101                           Jason Daywitt
  14    jcampbell@schwabe.com                      Dimitriy Golosinski
                                                   888 SW Fifth Avenue, Suite 900
  15    Atty for Mack Trucks, inc.                 Portland, OR 97204
                                                   asbestospdx@lewisbrisbois.com
  16
                                                   Atty for Daimler Trucks North America
  17                                               LLC; Fleetpride, Inc.; Pneumo Abex
                                                   LLC; Titus-Will Enterprises, Inc.
  18       ABBOTT LAW GROUP                        RIZZO MATTINGLY BOSWORTH PC
           Annalie M. Faddis                       Claude Bosworth
  19       215 SW Washington Street, Suite 300     Allen Eraut
           Portland, Oregon 97204                  Kevin Clonts
  20       afaddis@abbott-law.com                  1300 SW Sixth Avenue, Suite 330
           spatterson@abbott-law.com               Portland, OR 97201
  21                                               asbestos@rizzopc.com
           Atty for Morse Tec LLC
  22                                               Atty for Akebono Brake Company;
                                                   Cummins, Inc.
  23
  24
  25
  26
Page
       1    -   CERTIFICATE OF SERVICE
                                                                           fucile & reising LLP
                                                                        2512 se 25th ave., ste 303
                                                                            portland or 97202
                                                                     p 503.224.4892 f 503.224.4332
                 Case 3:21-cv-01189-YY      Document 9   Filed 08/16/21    Page 4 of 4




           BULLIVANT HOUSER BAILEY PC              WILSON SMITH COCHRAN
   1       Katherine M. Steele                     DICKERSON
           Jeanne Loftis                           John M. Silk
   2       Diane Lenkowski                         901 Fifth Avenue, Suite 1700
           1700 Seventh Avenue, Suite 1810         Seattle, WA 98164-2080
   3       Seattle, WA 98101                       silk@wscd.com
           Asbestos@bullivant.com
   4       Asbestos-pdx@bullivant.com              Atty for Metropolitan Life Insurance
                                                   Co.
   5       Atty for Caterpillar, Inc.; Lear
           Siegler Diversified Holdings
   6       GORDON THOMAS HONEYWELL                 LANE POWELL
           Michael Ricketts                        Jeffrey M. Odom
   7       520 Pike St., Ste. 2350                 601 SW Second Avenue, Suite 2100
           Seattle WA 98101                        Portland, OR 97204-3158
   8       service@gth-law.com                     odomj@lanepowell.com
   9       Atty for BWDAC; DCO LLC
                                                   Atty for Genuine Parts Company
  10       GORDON & REES                           Erin Fraser
           Nancy Erfle                             Perkins Coie LLP
  11       Molly McKay Williams                    1201 3rd Ave., Ste. 4900
           Mark Tuvim                              Seattle WA 98101
  12       1300 SW 5TH Ave., Ste. 2000             HW_Asbestos_Sea@perkinscoie.com
           Portland OR 97201
  13       seaasbestos@grsm.com                    Atty for Honeywell International, Inc.
  14       Atty for Arvinmeritor, Inc.; Carlisle
           Industrial Brake & Friction, Inc.;
  15       Hennessy Industries LLC
           THE GAITAN GROUP
  16       Jose Gaitan
           Virginia Leeper
  17       411 University St., Ste. 1200
           Seattle WA 98101
  18       vleeper@gaitan-law.com
           jgaitan@gaitan-law.com
  19
           Atty for Toyota Motor Sales USA,
  20       Inc.
  21                  Dated: August 16, 2021.
  22                                               s/ Daniel K. Reising
                                                   Mark J. Fucile, OSB No. 822625
  23                                               Mark@frllp.com
                                                   Daniel K. Reising, OSB No. 964104
  24                                               Dan@frllp.com
                                                   Attorneys for Defendants
  25                                               Ford Motor Company and
                                                   Navistar, Inc.
  26
Page
       2    -   CERTIFICATE OF SERVICE
                                                                           fucile & reising LLP
                                                                        2512 se 25th ave., ste 303
                                                                            portland or 97202
                                                                     p 503.224.4892 f 503.224.4332
